DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	Claims 1-5 are not being interpreted under 35 USC 112(f).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (2002/0114031) and further in view of Green (4,124,271).

Regarding claim 1, Yamada discloses a communication system that has a plurality of communication lines each formed in a loop form and in which a transmission path is formed in each of a plurality of zones, the communication system comprising: (See Yamada fig. 13; ring (e.g. loop); fig. 6 communication lines forming paths) 
a plurality of zone management parts each of which manages a communication path of one of the plurality of zones; (See Yamada fig. 5; plurality of clients (e.g. a zone) which are managed by the Nodes, for example node F, K and M)
a central management part that manages all communication paths in the plurality of zones in cooperation with the plurality of zone management parts; (See Yamada fig. 1, para. 49-50; NMS, network management system, (e.g. central management part) manages nodes and paths to and from the clients (zones))
one or more path switches that are provided for each of the plurality of zones; (See Yamada fig. 3B; path setting switch unit (e.g. path switch) in each signal processor of each node;  see also fig. 1,2)
two or more disconnection detection parts that are provided for each of the plurality of zones; and (See Yamada para. 65; node M detects a failure in working path W1 and node F detects a failure in working path W2 (e.g. two or more disconnection parts provided for Node F clients))
a communication path control part, wherein the path switch that is controllable to cut off a part of the communication line in a steady state, (See Yamada fig. 8; node G switches the working path (e.g. cuts off) to the protection path; the working path is cut off of the communication line and the signal (and data) remains in a steady state)
wherein the disconnection detection part that detects presence or absence of disconnection in one or more paths included in the communication line for each of the plurality of zones is provided inside or near (See Yamada para. 65; node M detects a failure in working path W1 and node F detects a failure in working path W2 (e.g. two or more disconnection parts provided for Node F clients); part of node that detects is inside or near)
wherein each of the plurality of zone management parts and the central management part holds a routing map for controlling the communication path, and  (See Yamada para. 49-50; NMS (e.g. central management part) calculates paths in the network (e.g. routing map) and sends to nodes; para. 53, fig. 13; routing map is used by nodes to route traffic)
wherein when the disconnection detection part detects presence of disconnection, the communication path control part switches one or a plurality of the path switches to a connected state, and changes content of the routing map to enable use of a path passing through the path switch. (See Yamada para. 65; node M detects a failure in working path W1 and node F detects a failure in working path W2; para. 66-68; traffic is rerouted onto the protection paths based on the failures; see also fig. 8-9)
Yamada discloses connections between the nodes.  (See Yamada fig. 8)  Yamada does not explicitly disclose a plurality of coupling connectors.  However, Green does disclose a plurality of coupling connectors.  (See Green col. 2, lines 31-36; fig. 1; plurality of coupling connectors)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Yamada to include the teaching of a plurality of coupling connectors of Green with the motivation being to allow for easy replacement of failed lines and further to allow for the correct length of each line which lessens tangling of cables and further to allow for a modular design which allows for easy replacement of parts.


Regarding claim 2, Yamada discloses the communication system according to claim 1, 
wherein the communication line of each of the plurality of zones includes a first trunk line, a second trunk line, and a backup line, (See Yamada fig. 8; segments of W1 between nodes (e.g. first trunk line); segments of W2 (e.g. second trunk line) between nodes; segments of P1 or P2 (e.g. backup line) between nodes)
wherein a first coupling connector is connected to an end of the first trunk line, 
wherein a second coupling connector is connected to an end of the second trunk line, wherein the backup line is connected between the first coupling connector and the second coupling connector, and (See Green col. 2, lines 31-36; fig. 1; plurality of coupling connectors; 3 shown in green any configuration of the first being the first trunk line, middle being the backup, and second trunk being the third line are available; (common sense that the lines can be plugged in as needed by a technician; there are three ports and any combination of the three ports can be used))  The motivation being to allow for easy replacement of failed lines and further to allow for the correct length of each line which lessens tangling of cables and further to allow for a modular design which allows for easy replacement of parts and further to allow for easy replacement of lines (e.g. plugging lines in any configuration as needed in the three ports).

Yamada discloses that the node switches a port to the backup path when a failure is detected.  (See Yamada fig. 68)  Yamada does not explicitly disclose that the switching occurs in the connector.  However, Green does disclose that the switching occurs in the connector.  (See Green fig. 2)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Yamada to include the teaching of the switching occurs in the connector of Green with the motivation being to allow for faster switching and further to allow for optical switching which may involve different connections than electrical connections.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/           Primary Examiner, Art Unit 2461